22. Employment policy guidelines (vote)
Before the vote on paragraph 13:
Madam President, this is a very simple amendment, just to change 'the disabled' to either 'people with disabilities' or 'disabled people'. We never use the words 'the disabled' in English.
Madam President, this, again, is a fairly standard amendment with reference to the role of these consultations of the social partners. It just adds, at the end, the phrase: 'in accordance with national custom and practice'. This is normally built into an amendment, but for some reason it got left out. The Socialists are supportive of this amendment, and hopefully the other groups will be too; they usually are.